DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both the jaws and the gripper portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which 

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mascorro (8,919,844).
Regarding Claim 1, Mascorro teaches a gripper and sensor (Ref. 200, Fig. 2a-2b, Col. 3, Line 1) comprising: 
a gripper (Ref. 104, Fig. 2A, Col. 3, Line 2-3) having a body with a cylinder section (Ref. 102, Fig. 2A, Col. 3, Lines 1-9) including a fluid driven powering assembly (Col. 3 Line 10-13 describes a pneumatic actuator) with a rod (Ref. 114, Col. 3, Line 11, Fig. 2A)); 
at least one jaw member secured (Ref. 138, Fig. 2A, Col. 4, Line 27-28) with the rod, the at least one jaw clamping (Ref. 104, Col. 4, Line 26, Fig. 2A) a workpiece; 
a target (Ref. 108, Col. 4, Line 49, Fig. 2A) coupled with the rod, the target is positioned externally of the cylinder section (Ref. 102, Fig. 2A, Col. 3, Lines 1-9); and 
a sensor assembly (Ref. 206, Fig. 2A, Col. 5, Line 33) for sensing the target, the sensor assembly receiving the target and coupled with the gripper body cylinder portion (Fig. 2A)).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mascorro as applied to claim 1 above, and further in view of Lin (2018/0106320) and Morroney (6,557,452).
Regarding Claim 2, Mascorro teaches the limitations of claim 1, as described above, but fails to teach an analog inductive sensor.  Lin teaches a sensor that is used to determine position and can be considered analogous art because the sensor structure is generally consistent with the claimed invention.  Lin teaches wherein the sensor assembly further comprises an analog inductive sensor (Ref. 102, Fig. 5A-B, [0043]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor, as taught by Mascorro, with analog inductive sensor, as taught by Lin, to determine the position of the jaws.  
Mascorro further fails to explicitly teach a programmable electronics control board.  Morroney teaches a control circuit for use with a clamp and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to control and sense the position of the jaws of a gripping device.  Morroney teaches wherein the sensor assembly further comprises a programmable electronics control board (Ref. 84, Col. 12, Lines 16-18, Fig. 3).  Morroney teaches that the electric control circuit can be used to control the moveable jaws.  This allows the user to have better control over moveable jaws.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sensor assembly, as taught by Mascorro, with the programmable electronics control board, as taught by Morroney, to allow the user to better program and control the moveable jaw of the gripping device.

Regarding Claim 3, Mascorro as modified teaches the limitations of claim 2, as described above, and Mascorro further teaches wherein in the programmable electronics control board includes a teach function to determine and indicate or preset a gap or spacing of the at least one jaw (Col. .   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro as applied to claim 1 above, and further in view of Lin (2018/0106320).
Regarding Claim 4, Mascorro teaches the limitations of claim 1, as described above, but fails to explicitly teach the target is tapered.  Lin teaches a sensor that is used to determine position and can be considered analogous art because the sensor structure is generally consistent with the claimed invention.  Lin further teaches wherein the target is tapered (Ref. 104, Fig. 5A-B, [0015 & 0048]).  Lin teaches the concept of the target being tapered and moving across an inductive sensor.  Therefore, using the teachings of Lin, one of ordinary skill in the art would be able to configure the target to be tapered. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro as applied to claim 1 above, and further in view of Morroney (6,557,452).
Regarding Claim 5, Mascorro teaches the limitations of claim 1, as described above, but fails to explicitly teach the sensor assembly remotely adjust a gap or spacing of the at least one jaw.  Morroney teaches a control circuit for use with a clamp and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to control and sense the position of the jaws of a gripping device.  Morroney further teaches wherein the sensor assembly remotely adjust a gap or spacing of the at least one jaw (Ref. 80 Col. 10, Line 23-47 explains how the signal from the sensor is used to control the position of the clamp or jaw).  Morroney teaches the concept of the sensor assembly being able to adjust the gap or spacing of at least one jaw.  Therefore, one of ordinary skill in the art would be able to configure the sensor .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mascorro as applied to claim 1 above, and further in view of Golden (5,875,417).
Regarding Claim 6, Mascorro teaches the limitations of claim 1, as described above, and further teaches wherein the sensor assembly can be a linear analog output device (Ref. 90, col. 10, Line 8-12 Fig. 3).  Mascorro fails to explicitly teach a linear analog output device that delivers an output range of voltage or current proportional to linear position of the rod.  Golden teaches a position detecting apparatus for use with a clamp arm and can be considered analogous art because the sensor structure is generally consistent with the claimed invention.  Golden further teaches wherein the sensor assembly can be a linear analog output device that delivers an output range of voltage or current (Col. 5, Line 17-22) proportional to linear position of the rod.  Golden teaches the position sensor (Ref. 70) providing a variable output current (Col. 5, Line 17-22) to a buffer device to an analog to digital converter (Col. 6, Line 66-67, Fig. 6).  This allows the sensor to transfer a range of current to the controller.  Therefore, one of ordinary skill in the art would be able to configure the linear analog output device, as taught by Mascorro, to deliver an output range of current proportional to linear position of the rod to a controller, as taught by Golden.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bettaiah (2020/0122340), Kanack (2016/0363510), McIntosh (6,874,834), Moilanen .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723